Citation Nr: 0721264	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran testified at a personal hearing 
before a Decision Review Officer in Hartford, Connecticut.  A 
transcript of that hearing has been associated with the 
claims file.

In February 2007, the veteran and his daughter testified 
during a video conference hearing with the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  


FINDING OF FACT

The veteran's PTSD is currently primarily manifested by 
depression, irritability, anxiety, nightmares, and intrusive 
memories of his war-time experiences, without demonstration 
of symptoms such as suicidal ideation; obsessed rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting his ability to function; 
spatial disorientation; neglect of personal appearance and 
hygiene; or inability to establish and maintain effective 
relationships as opposed to difficulty in doing so.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an October 2004 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice letter to the veteran did not 
include these elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran was awarded service connection for 
PTSD in December 2002; therefore, the first three elements 
are not in dispute.  As to the fourth and fifth elements, the 
veteran is appealing the degree of disability, demonstrating 
that he has actual knowledge of this element.  As there will 
be no further increase as a result of this decision, further 
information about effective dates is not needed.  
Furthermore, the Board notes that the veteran was given 
notice as to degrees of disability and effective dates in a 
March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, hearing transcripts, 
service personnel records, and service medical records.  A VA 
examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath, 1 Vet. App. 589.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9411, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 50 percent 
for PTSD.  In determining that no more than a 50 percent 
evaluation is warranted, the Board has considered all of the 
veteran's symptomatology, and not just those listed under the 
70 percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 50 percent evaluation.  According to the 
medical evidence of record, the veteran's PTSD is currently 
primarily manifested by depression, irritability, anxiety, 
nightmares, and intrusive memories of his war-time 
experiences.  While the veteran had some definite problems 
associated with his disability, the medical evidence does not 
show the impaired thought processes and behaviors associated 
with a 70 percent evaluation.

The veteran has been assigned a Global Assessment of 
Functioning (GAF) score of 40 by the advanced practice 
registered nurse who conducts his PTSD group therapy, and a 
GAF score of 55 to 60 by a VA examiner in November 2004.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical manual of Mental 
Disorders 46-47 (4th ed. 1994).  

Global Assessment of Functioning scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The veteran's scores contemplate a wide array of symptoms, 
from illogical speech and severe obsessional rituals to flat 
affect, few friends, and conflicts with co-workers.  The 
Board will not assume that the examiners meant that the 
veteran exhibited every symptom listed under the various 
scores.  As such, the Board gives more weight to the findings 
that are specific to the veteran.  The Board is not 
discounting the value of the assigned GAF scores; it is 
simply using the specific and general findings to create a 
medical picture of the veteran.  Weighing the evidence is 
inherent in evaluating a disability such as PTSD, and the 
Board will rely more on medical findings that examiners have 
directly attributed to the veteran rather than place more 
emphasis on the Board's interpretation of why a certain 
examiner assigned a certain GAF score to the veteran.    

The Board is aware of the veteran's representative's belief 
that because the RO discounted the value of the GAF scores of 
40 because no basis for the scores was listed, that VA should 
follow up and attempt to obtain an explanation as to the 
basis of the scores.  The Board finds that it has a 
sufficient medical picture before it and that further 
clarification in the form of a remand for an explanation of 
the basis of the scores is not warranted.

At his November 2004 VA psychiatric examination, the veteran 
reported some depression, irritability, anxiety, nightmares, 
and intrusive memories of his war-time experiences.  The 
other medical evidence of record shows similar findings.  The 
November 2004 diagnosis was "PTSD, chronic and mild (by 
history)." 

The veteran has consistently been described as an alert and 
well-groomed man by treatment records from 2005 and 2006.  
These records also show that his thought process is linear 
and that he has no flight of ideas or tangentiality.  His 
November 2004 VA examination shows that at that time his 
thought process was logical, with no evidence of thought 
disorder.  At this examination, the veteran denied 
hallucinations and delusions.  An August 2006 neurological 
examination reported that the veteran was alert and oriented 
to name, place, and date at that time.  The evidence of 
record shows that the veteran does not neglect his personal 
appearance and hygiene; nor does he suffer from any spatial 
disorientation.  Likewise, while in June 2006 the veteran was 
reported as speaking quietly, there is no evidence of record 
showing that his speech is intermittently illogical, obscure, 
or irrelevant.

Records from the veteran's VA PTSD group therapy, from 2005 
and 2006, show that the veteran previously had suicidal 
ideation, and at times he had passive suicidal thoughts.  
Reports from May, June, and July 2006 all report that the 
veteran does not currently have suicidal or homicidal 
ideation.  At the veteran's November 2004 VA psychiatric 
examination, the veteran reported passive suicidal thoughts, 
without any plan or intent.  The competent medical evidence 
of record is against a finding that the veteran currently has 
suicidal ideation.  

At the veteran's February 2007 hearing, his daughter 
testified that he does have certain "rituals."  She 
reported that the veteran is a very tidy man, and there has 
to be a "place for everything."  She also relayed that he 
will only use a sponge once or twice before he throws it 
away; his representative argued that this behavior could have 
its root in the fact that he was around dirt, decaying 
bodies, and so forth in the South Pacific.  The Board does 
not associate behaviors such as these with those contemplated 
in the higher evaluation, which requires obsessional rituals 
which interfere with routine activities.  While these 
activities may be bothersome, the Board does not find that 
the veteran would have interference with his routine 
activities with much social or occupational impairment as a 
result. 

The competent medical evidence does not show that the veteran 
suffers from panic attacks and certainly does not support a 
finding of near-continuous panic.  The medical evidence does, 
however, show that the veteran suffers from some depression.  
An October 2006 report from the veteran's VA PTSD group 
states that with his new medications, the veteran's 
depression "has lifted and he again is actively playing 
w[ith] his grandson outside."  At the veteran's February 
2007 hearing, he reported that throughout the day he watches 
the news, cleans up, and washes and irons clothes.  These 
reports create a picture of a man who is functioning fairly 
well; therefore, the Board finds that the veteran's 
depression does not affect his ability to function 
independently, appropriately, and effectively to a degree 
that would warrant a higher evaluation. 

At his February 2007 personal hearing, the veteran testified 
that he has no friends, and that he interacts with other 
veteran's at his PTSD group, but they never go out afterwards 
or socialize outside of the therapy sessions.  The veteran 
certainly appears to have difficulty in establishing 
effective relationships; however, the competent evidence of 
record does no show an inability to establish and maintain 
effective relationships.  In fact, in October 2005, the 
veteran reported that he had grown closer with his daughter; 
and in May 2006, the veteran reported being more bonded to 
his grandson.  The Board recognizes that the veteran's 
daughter has stated that the veteran "can only engage just a 
little bit with [her] son;" however, the Board sees this as 
evidence showing that the veteran can, albeit with 
difficulty, establish and maintain effective relationships.  

There is evidence that the veteran has difficulty in adapting 
to stressful circumstances, and that he has some impaired 
impulse control.  At his personal hearing in February 2007, 
the veteran testified that he had lived in a veteran's 
facility, but then moved out because he couldn't handle the 
noise and the fighting going on there.  Also, the veteran's 
daughter testified that he has a temper and has gotten into 
shouting matches and conflicts with others.  The situations 
described by the veteran's daughter do not show unprovoked 
irritability, but do show irritability nonetheless.  There is 
no competent evidence of recent periods of violence.  While 
the Board recognizes that the veteran may have difficulty in 
these areas, the Board finds that these problems, combined 
with his other symptoms, more nearly approximate the symptoms 
contemplated in the 50 percent rating.  See 38 C.F.R. § 4.7.  
Simply put, the veteran does show significant disability, but 
not so significant as to warrant an evaluation in excess of 
50 percent for the symptoms of his PTSD.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
50 percent for PTSD, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


